DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on June 13, 2022 is acknowledged.

Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 17 has not been further treated on the merits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the instant claim 1, “less corrosive NaCl-MgCl2 salt” is indefinite because it is unclear the “less” corrosiveness as required is compared to what.
	For the instant claim 2, it is unclear if “solid NaCl-MgCl2” is the same as the “NaCl-MgCl2 salt containing the at least one impurity” as required in the instant claim 1; it is further unclear if the “adding” and “heating” steps are carried out before or after the “mixing” step as required in the instant claim 1.  If the “adding” and “heating” are used in order to obtain “a salt-Mg mixture containing at least one reacted impurity”, claim 2 would fail to further limit the independent claim 1 because claim 1 requires that the “mixing” is “at a temperature above the melting point of the NaCl-MgCl2 salt and the Mg metal”, cannot mix first then heat later as now required in the instant claim 2.
For the instant claim 3, it is unclear if “a liquid NaCl-MgCl2 salt” is the same as “the NaCl-MgCl2 salt containing the at least one impurity” as required in the instant independent claim 1; it is further unclear if the “adding” and “heating” steps are carried out before or after the “mixing” step as required in the instant claim 1.  If the “adding” and “heating” are used in order to obtain “a salt-Mg mixture containing at least one reacted impurity”, claim 3 would fail to further limit the independent claim 1 because claim 1 requires that the “mixing” is “at a temperature above the melting point of the NaCl-MgCl2 salt and the Mg metal”, cannot mix first then heat later as now required in the instant claim 3.
	For the instant claim 4, it is unclear if “the salt and Mg composition” is the same as the “salt-Mg mixture” as required in the independent claim 1.
	For the instant claim 6, it is unclear if the “cooling” step is carried before or after the “removing” step of the instant independent claim 1.
	For the instant claims 8-9, 11, 12 it is unclear if “the salt and Mg composition” is the same as the “salt-Mg mixture” as required in the independent claim 1.
	For the instant claim 10, it is unclear how the “time spent at the temperature above the melting point of the NaCl-MgCl2 salt and the Mg metal” can be used as “a parameter indicative of a reaction between Mg and the at least one impurities” because the temperature could be kept above the melting point of the mixture for a period of time longer than the time it would take for the Mg to react with the at least one impurities, i.e. at any given time that the temperature is kept above the melting point of the mixture, there might be a reaction or there might not be a reaction.
	For the instant claim 11, it is unclear if the “filtering” is required in addition to the “removing” step in the independent claim 1 or “filtering” is used in the “removing” step.  If the former is true, it is unclear if the “filtering” step is carried out before or after the “removing” step.
	For the instant claim 12, it is unclear what are the “precipitates” and it is further unclear if the “separating” step is required in addition to the “removing” step in the independent claim 1; if yes, it is unclear if the “separating” step is carried out before or after the “removing” step.
For the instant claim 13, it is unclear if the “adding” and “heating” steps are carried out before or after the “mixing” step as required in the instant claim 1.  If the “adding” and “heating” are used in order to obtain “a salt-Mg mixture containing at least one reacted impurity”, claim 13 would fail to further limit the independent claim 1 because claim 1 requires that the “mixing” is “at a temperature above the melting point of the NaCl-MgCl2 salt and the Mg metal”, cannot mix first then heat later as now required in the instant claim 13.
For the instant claim 15, it is unclear if the “sparging” is required in addition to the “agitating” step.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fougner (3,997,413).
Fougner ‘413 discloses a process of treating magnesium chloride-containing material for use in an electrolytic cell for the production of the elemental magnesium which comprises melting said magnesium chloride-containing material, introducing vaporized magnesium metal into contact with the resulting molten magnesium chloride-containing material under conditions to effect condensation of the vaporized magnesium metal and withdrawing the resulting treated molten magnesium chloride-containing material, said treated molten magnesium chloride-containing material after having been withdrawn and passed to a settling tank, is settled and any sludge or impurities settling out or separating therefrom are withdrawn from the bottom of the settling tank to produce a substantially impurity free magnesium chloride material (note claim 1).
For the “Na-MgCl2” salt limitation in the instant claim 1, Fougner ‘413 discloses that the magnesium chloride can be in mixture with an alkali metal chloride, such as sodium chloride (note column 5, lines 10-25).
For the instant claims 2-3, 13, since the purification in Fougner does not happen until the magnesium is mixed with the magnesium chloride-containing material at high temperature, i.e. a temperature above the melting point of both the magnesium and the magnesium chloride-containing material, it would have been obvious to one skilled in the art to add, to mix and to heat the magnesium and the magnesium chloride-containing material in any order as long as they would come in contact and they would be at the desired temperature to carry out the purification, see Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) See MPEP 2144.04(IV)(C).
For the instant claims 4, 14 and 16, Fougner ‘413 discloses that introduction of liquid magnesium metal would require intensive agitation for uniform distribution of the magnesium metal within the magnesium chloride-containing material undergoing treatment (note column 8, lines 25-33).  Even though the use of liquid magnesium, which is conventionally obtained by heating solid magnesium to its melting temperature, is not preferred in Fougner ‘413, such use is known and it requires intensive mixing for uniform distribution of magnesium in the magnesium chloride-containing material.   In other words, Fougner ‘413 uses vaporized magnesium to avoid the need of intensive mixing; thus, it would have been obvious to one skilled in the art to remove the use of vaporized magnesium with the loss of its benefit, i.e. to use the previously known liquid magnesium with intensive mixing.  It would further have been obvious to one skilled in the art to use any known and conventional method in the art to achieve the “intensive meeting” when liquid magnesium is used.  Since Fougner ‘413 discloses the use of an inert gas (note column 6, lines 25-30), it would have been obvious to one skilled in the art to sparge the inert gas through the magnesium chloride-containing material in the process of Fougner ‘413 to promote mixing.
For the instant claim 5, Fougner ‘413 discloses that the impurities that can be removed by the magnesium are those metals which have a position in the electromotive series lower than that of magnesium, such as iron and aluminum (note column 7, lines 3-17).
For the instant claim 6, since Fougner ‘413 discloses a “substantially impurity free magnesium chloride material” (note column 9, lines 8-9), it would have been obvious to one of ordinary skill in the art to cool the treated molten magnesium chlorine-containing material to below the boiling point of Mg metal so that any unreacted Mg metal would convert into solid so that it could be removed along with the impurities that had settling out.
For the instant claim 7, since NaCl-MgCl2 salt can be treated in the process of Fougner ‘413, it would have been obvious to one skilled in the art to obtain the NaCl-MgCl2 salt by mixing the NaCl and MgCl2 together.
For the instant claims 8-10, Fougner ‘413 discloses that magnesium chloride reacts with water impurity to produce MgO and hydrochloric acid or Mg(OH)Cl (note column 5, lines 44-47).  Thus, it would have been obvious to one skilled in the art to monitor the generation of HCl or the “contacting” time between the molten magnesium chloride-containing material with the magnesium in the process of Fougner ‘413 so that the impurities could be removed as much as possible to produce a substantially impurity free magnesium chloride material.  Since the “threshold” is not specified in these instant claims, the contacting time as disclosed in Fougner ‘413 is considered as the claimed “period time selected based on a comparison of the monitored parameter and a threshold”.
For the instant claims 11-12, Fougner ‘413 disclose the step of separating the impurities from the treated magnesium molten magnesium chloride (note claim 1), it would have been obvious to one of ordinary skill in the art to use any known and convention method to separate (i.e. to remove) the impurities from the treated magnesium molten chloride.
For the instant claim 16, Fougner ‘413 discloses a substantially impurity free magnesium chloride material (note last 3 lines of claim 1), thus, the amount of impurities in the magnesium chloride material would naturally be low.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 10, 2022